Justice RICE
delivered the Opinion of the Court.
In this original proceeding under C.A.R. 21, we review the trial court's order granting Wal-Mart a new trial based on a purportedly untimely disclosure and a jury verdict that allegedly was not supported by the evidence and instead was the result of prejudice. We hold that the trial court abused its discretion in holding that Holly Averyt's attorney violated discovery rules when he failed to disclose a document from the City of Greeley that he received while Wal-Mart was making its opening statement. Further, we hold that the jury's verdict is supported by the evidence and is not the result of unfair prejudice. Therefore, we make this rule absolute.
I. Facts and Proceedings Below
On December 183, 2007, petitioner, Holly Averyt, a commercial truck driver, slipped in grease while making a delivery to Wal-Mart Store #980 in Greeley. The grease had accumulated in the grocery receiving area. As a result of her fall, Averyt ruptured a dise in her spine and injured her shoulder and neck. These injuries ended her career as a truck driver and have left her unable to perform many daily functions.
Averyt brought suit against Wal-Mart, alleging claims of negligence and premises liability. During discovery, Averyt's attorney unsuccessfully sought to obtain records from Wal-Mart documenting the grease spill. Wal-Mart, however, denied the existence of the grease spill, noting in its opening statement that there had been no grease spill and, if there had been, Wal-Mart would have records documenting it.
Despite Wal-Mart's persistent denial of the grease spill, Averyt's attorney continued to seek evidence to verify its existence. In the days leading up to the trial, Averyt's attorney sought to better understand how grease traps function. As a result of this last minute research, Averyt's attorney was advised to contact Weld County to determine if it had records documenting the grease spill. Averyt's attorney called Weld County during the lunch recess on the first day of trial. Although Weld County had no record of the grease spill, the representative suggested that Averyt's attorney contact the City of Greeley. A colleague then contacted the City of Greeley while Averyt's attorney returned to the trial.
While Wal-Mart was making its opening statement and claiming that there had been no grease spill, Averyt's attorney received an email on his mobile telephone from his colleague containing a memorandum reference ing a grease spill and a related investigation and cleanup at a Greeley Wal-Mart (the Greeley report). 1 After both parties made *459opening statements, the court announced the evening recess. Averyt's attorney spent the evening attempting to decipher the relevance of the report, specifically whether it pertained to Store # 980.
The next day, Averyt called as a witness her doctor, who testified to her injuries, and called a fellow truck driver, who testified that he had noticed a grease spill at the Wal-Mart two days before Averyt's slip. Averyt then called as a witness Jonnie Shommer, who was Wal-Mart's corporate representative designated under C.R.C.P. 30(b)(6). After Shommer testified that there had been no grease spill, Averyt impeached her testimony with factual questions based on the Greeley report. Averyt did not specifically refer to the report, nor did he introduce the report into evidence. When Averyt concluded the direct examination of Shommer, Wal-Mart requested, and was granted, a recess.
During the recess, Wal-Mart's attorney asked Averyt's attorney whether he had been reading from a document when he questioned Shommer. Averyt's attorney then gave Wal-Mart's attorney a copy of the Greeley report. After this exchange, and before Wal-Mart began cross-examining Shommer, Wal-Mart objected outside the presence of the jury to Averyt's use of the report during direct examination. It did not, however, request a mistrial, a continuance, a curative instruction, or a limiting instruction. 2 The court overruled Wal-Mart's objection.
During cross-examination, Wal-Mart admitted the Greeley report into evidence. The court then announced the evening recess. By the next morning, before eross-examination of Shommer was to resume, Wal-Mart informed the court and Averyt that it had located an assistant manager who remembered the grease spill and numerous documents corroborating the existence of the spill, including documents from three companies who were involved in cleaning up the spill. From that point forward, Wal-Mart ceased to deny the existence of the grease spill and instead asserted that it exercised reasonable care to clean up the spill.
The jury found in Averyt's favor and awarded her $15 million in damages, including: $4.5 million in economic damages; $5.5 million in non-economic damages; and $5 million for her physical impairment. The trial court ultimately reduced the non-economic damages award to the statutory cap of $366,250 set forth in section 18-21-102.5(8), C.R.S. (2011).
After the verdict, Wal-Mart moved for a new trial based on surprise, non-disclosure, and unfair prejudice. The trial court granted Wal-Mart's motion, holding that Averyt should have disclosed the Greeley report before using it to question Wal-Mart's representative on the second day of trial The court further held that the jury award was not supported by the facts, indicating that the jury had been unfairly prejudiced by the late disclosure of the Greeley report.
Averyt petitioned this Court to issue a rule to show cause which we granted.
II. Analysis
A. C.R.C.P. Disclosures
Wal-Mart contends that Averyt's attorney violated C.R.C.P. 26(e) by failing to disclose the Greeley report in a timely manner. Because the report is a public document equally available to both parties, we disagree. Instead, we hold that C.R.C.P. 26 does not apply to the report and that Aver-yt's attorney had no duty to disclose it.
Generally, this Court will review a decision by the trial court to grant a new trial for an abuse of discretion. People v. Wadle, 97 P.3d 932, 936 (Colo.2004). A trial court abuses its discretion if its decision is manifestly arbitrary, unreasonable, or unfair. Dunlap v. People, 173 P.3d 1054, 1094 (Colo.2007). Although we review the imposition of sanctions for discovery violations for an *460abuse of discretion, see, e.g., Pinkstaff v. Black & Decker (U.S.) Inc., 211 P.3d 698, 702 (Colo.2009), we interpret the meaning of the discovery rules set forth in the Colorado Rules of Civil Procedure de novo, City and Cnty. of Broomfield v. Farmers Reservoir & Irrigation Co., 239 P.3d 1270, 1274 (Colo.2010); Keenan ex rel. Hickman v. Gregg, 192 P.3d 485, 487 (Colo.App.2008) (interpretation of the rules of civil procedure involves questions of law, which this Court reviews de novo).
C.R.C.P. 26 governs disclosures during discovery. Section (a) describes the mandatory disclosures that a party must make, including, among other things, a "listing [and] copy of ... all documents ... in the possession, custody, or control of the party that are relevant to disputed facts alleged with particularity in the pleadings." These disclosures must be made within thirty days after the case is at issue. C.R.C.P. 26(a)(1).
Because new information might be unearthed after the initial thirty-day deadline, section (e) requires a party to supplement its disclosures when it "learns that in some material respect the information disclosed is incomplete or incorrect and if the additional or corrective information has not otherwise been made known to the other parties during the disclosure or discovery process." The purpose of these disclosure rules is to promote accuracy, encourage settlements, and avoid surprises at trial, D.R. Horton, Inc.Denver v. Bischof & Coffman Constr., LLC, 217 P.3d 1262, 1267-68 (Colo.App.2009).
As a general rule, however, discovery is not required for public documents that are equally available to all parties 27 C.J.S. Discovery § 136 at 223 (2009); Tequila Centinela, S.A. de C.V. v. Bacardi & Co., 242 F.R.D. 1, 11 (D.D.C.2007) ("Typically, courts do not order discovery of public records which are equally accessible to all parties."); Krause v. Buffalo & Erie Cnty. Workforce Dev. Consortium, Inc., 425 F.Supp.2d 352, 374-75 (W.D.N.Y.2006) ("[Dliscovery need not be required of documents of public ree-ord which are equally accessible to all parties."); SEC v. Samuel H. Sloan & Co., 369 F.Supp. 994, 995 (S.D.N.Y.1973) ("The purpose of discovery is to enable a party to discover and inspect material information which by reason of an opponent's control, would otherwise be unavailable for judicial serutiny."); Wolf v. Grubbs, 17 Neb.App. 292, 759 N.W.2d 499, 524 (2009) (quoting 27 C.J.S. Discovery § 91 at 177 (1999)) ("[Als a general rule, under statutes authorizing discovery no discovery can be required of documents of public record, as they are equally accessible to all parties."); see also Hendler v. United States, 952 F.2d 1364, 1380 (Fed.Cir.1991) ("For the Government to make requests which would require plaintiffs in turn to seek information from the Government itself, and then to seek dismissal with prejudice when plaintiffs failed to supply the Government with the information that the Government already had, seems a cruel joke."). This concept has been applied in the context of disclosures. See ISP Chemicals LLC v. Dutchland, Inc., No. 5:08-CV-153, 2011 WL 2651241, at *4-5 (W.D.Ky. July 6, 2011) (holding that an agreed order with a state administrative agency was a public record and thus did not need to be disclosed).
In addition, we apply this general rule in the context of automatic disclosures because nothing in Rule 26 requires disclosure by a party of documents which it would not be required to produce, if requested, under C.R.C.P. 3 43 This court adopted Rule 26 in 1994 as a part of broad changes to the civil discovery rules. C.R.C.P. 26. The goals of the new pretrial discovery system included "the elimination of surprise at trial, the discovery of relevant evidence, the simplification of the issues, and the promotion of expeditious settlement of cases." Silva v. Basin W., Inc., 47 P.3d 1184, 1188 (Colo.2002). To this end, the drafters of the new rules "felt that automatic disclosure of relevant material . might ecause opposing counsel to serve their clients better." Richard P. Holme, Colorado's New Rules of Civil Procedure, 23 Colo. Law. 2467, 2474 (1994). Accordingly, Rule requires "that all parties make mandatory, automatic disclosure of certain key information to their opponents early in *461the handling of the case and without request by the opponent." Holme, supra, at 2474.
This automatic disclosure, however, is not substantively broader in seope than the information which a party would otherwise have been required to disclose upon request. Rather, "[iln many respects, the required automatic disclosures are not much different than the information which would have to be revealed in response to any competently drafted first set of interrogatories and request for production of documents" common in discovery practice before the rule changes. Id. We therefore conclude that Rule 26(a)(1) changed the timing and method of certain portions of discovery, but not the substantive scope of discoverable material. Accordingly, we apply to automatic disclosures under see-tions (a) and (e) of Rule 26 the general rule that discovery is not required for public doe-uments.4
We expressly adopt this rule because a contrary rule would require continuing disclosure by one party of voluminous information that the party discovers in the public domain. By way of illustration, such information could include newspaper articles, minutes from meetings of governmental bodies, customer reviews, reports of health and safety inspections, complaints lodged with business ratings agencies, grievances filed with professional licensing authorities, and legal documents filed in other actions. The burden imposed upon the parties by such continuing disclosure outweighs any benefit of expediency gained by automatically sharing the information where, as here, the public information is readily available and equally accessible to both parties.
The Greeley report is a prime example of the kind of document that a party should not be required to disclose under C.R.C.P. 26(c). Averyt discovered the report by telephoning the City of Greeley. Moreover, upon discovering the Greeley report, Averyt could not know without further investigation who wrote it, when it was written, whether it was intended to be an official public document, and whether it pertained to the Wal-Mart store involved in this action. We cannot adopt a rule which would impose the burden of disclosure on one party who finds a document containing such uncertain information where the document is equally available to both parties in the public domain. In short, the report is a publicly available record that Averyt's attorney obtained from the City of Greeley. Averyt and Wal-Mart were on equal footing with regard to the ability to obtain the report. Accordingly, we hold that C.R.C.P. 26's disclosure requirements do not apply to the Greeley report and that Averyt had no duty to disclose it to Wal-Mart. Thus, we reverse the trial court's order as it pertains to this issue.
B. Damages
The jury ultimately found in favor of Aver-yt and awarded her $15 million in damages, including: $4.5 million in economic damages; $5.5 million in non-economic damages; 5 and $5 million for physical impairment. In granting Wal-Mart's motion for a new trial, the trial court found that the jury's damages award was excessive, not supported by the evidence, and "could only be the result of prejudice and bias and the jury's desire to punish Wal-Mart." The trial court also concluded that the jury was unfairly prejudiced by what it determined to be Averyt's late disclosure of the Greeley report. Because we hold that Averyt had no duty to disclose the report, Averyt's alleged late disclosure could not have prejudiced the jury. Rather, any prejudice that the jury may have harbored was due to Wal-Mart's initial refusal to produce evidence of or admit the existence of the grease spill. Regardless of the effects of Wal-Mart's imprudent tactics, there is sufficient evidence in the record to support the jury's award.
*462A trial court may grant a new trial because of excessive or inadequate damages. C.R.C.P. 59(d)(5). This decision is left to the sole discretion of the trial judge, whose presence and observation at the trial better equip him to make the determination. First Nat'l Bank of Canon City v. Campbell, 198 Colo. 344, 346, 599 P.2d 915, 917 (1979). Despite this discretion, the amount of damages is within the sole province of the jury, and an award will not be disturbed unless it is completely unsupported by the record or if it is so excessive as to indicate that the jury acted out of passion, prejudice, or corruption. Higgs v. Dist. Court, 713 P.2d 840, 860-61 (Colo.1985). Regardless of these findings, the reasonableness of an award is always subject to judicial serutiny in the post-trial and appellate stages of a case. Palmer v. A.H. Robins Co., 684 P.2d 187, 220 (Colo.1984).
Unlike the trial court, we do not find that the jury's award was the result of unfair prejudice. The trial court based its conclusion that the jury's verdict was a result of unfair prejudice in part on its erroneous determination that Averyt had violated C.R.C.P. 26 by not disclosing the Greeley report in a timely manner. Because we hold that Averyt had no duty to disclose the report, her alleged late disclosure could not have prejudiced the jury. To the contrary, any prejudice that the jury could have harbored was a result of Wal-Mart's strategy of initially refusing to admit the existence of, or provide any evidence of, the grease spill and then eventually admitting to the spill by introducing the report. Therefore, any such error was invited by Wal-Mart's trial strategy and is not a valid justification for altering a jury's decision. See People v. Zapata, 779 P.2d 1307, 1309 (Colo.1989) (discussing the invited error doctrine).
 There is also adequate support in the record to justify the jury's award. We will not disturb an award of damages unless it is completely unsupported by the record. Jackson v. Moore, 883 P.2d 622, 625-26 (Colo.App.1994); Husband v. Colo. Mountain Cellars, Inc., 867 P.2d 57, 60 (Colo.App.1993) ("If there is evidence to support a jury's findings as to damages, those findings may not be overturned by an appellate court. Thus, if the damages awarded ... can be supported under any legitimate measure for damages, we may not overturn that award."). When reviewing a jury's award, we view the record in the light most favorable to the prevailing party and draw every inference deducible from the evidence in favor of that party. Valdez: v. Pringle, 143 P.3d 1069, 1074 (Colo.App.2005), rev'd in part and aff'd in part by Pringle v. Valdes, 171 P.3d 624 (Colo.2007).
The trial court took issue with the amount awarded in each category of damages. With regard to economic damages, the trial court stated that the damages "exceeded the amount testified to by witnesses." As the trial court correctly explained, economic damages include past and future medical, hospital, or other expenses, as well as lost earnings. At trial, multiple witnesses testified that $500,000 was a proper estimate for Averyt's past medical costs. These same witnesses testified that Averyt's future medical costs would be approximately $1.6 million. Lastly, an expert in the field of vocational rehabilitation and planning testified that, assuming Averyt's current income, her lost earnings would be approximately $1.169 million. This expert, however, did not take into account the potential for more favorable future economic conditions. She also did not take into account the fact that, because Aver-yt was "leasing to own" her truck, Averyt would eventually avoid a sizeable leasing fee. Based on the witnesses' testimony, Averyt's attorney asked for $3.3 million in economic damages. Viewing the testimony in the light most favorable to Averyt and considering variables that could affect her lost income and future medical needs, we conclude that $4.5 million in economic damages is not so excessive as to warrant reversing the jury's award and granting a new trial.
With regard to non-economic damages, the court found that the damages awarded "exceeded even the amount asked for in Plaintiff's final argument." The trial court described non-economic damages as past and future physical and mental pain and suffering, inconvenience, emotional stress, and impairment of the quality of life. Re*463gardless of the amount that was requested, evidence in the record suggests that Averyt has and will suffer vast non-economic losses. Doctors testified that Averyt suffers from chronic pain and that such pain induces personality changes including depression, difficulty sleeping, and difficulty concentrating. Friends and fellow truck drivers testified that Averyt is now in constant pain, always looks tired and run down, and looks like she has aged ten years from the time of the accident. They further acknowledged her depression and testified that Averyt's most concerning issues were that she could no longer drive her truck, which she enjoyed doing, and a feeling that she could no longer be a productive member of society. A nurse, who was certified as an expert in life-care planning, testified that Averyt was emotional and cried when discussing losing her truck and not being able to do the job that she loved and was good at, as well as when describing the many tasks that she could no longer perform. Another witness, an expert in vocational rehabilitation, testified that when she interviewed Averyt, she "recalifed] seeing a person in a lot of pain. It was visual, not just on her face, but also her presence." Lastly, Averyt herself testified that she misses the independence that she had in her job as a truck driver,. We believe that this is sufficient evidence to support the jury's award of non-economic damages and will not reverse the jury's award.
Lastly, the trial court stated that "[gliven the amounts of the economic and non-economic damages the verdict for physical impairment could only be the result of prejudice and bias and the jury's desire to punish Wal-Mart." Averyt's attorney asked for $6.2 million in damages for physical impairment. The trial court specifically instructed the jury that in determining damages for physical impairment, it should not include the economic or non-economic damages already considered. We must assume that the jury followed the court's instrue-tions. Armentrout v. FMC Corp., 842 P.2d 175, 187 (Colo.1992). Further, we know of no authority stating that damages for physical impairment must have a relationship to economic and non-economic damages. Testimony in this case indicated that, as a result of her injuries, Averyt has difficulty walking, falls often, has bladder and bowel incontinence, likely cannot work in any kind of job, and has trouble performing simple everyday tasks such as cooking, carrying groceries, cleaning, and basic hygiene. We believe that the jury's award is supported by the evidence and is not the result of prejudice. Thus, we refuse to reverse the jury's award and grant a new trial.
III. Conclusion
For the reasons discussed above, we make this rule absolute and reverse the trial court's order granting a new trial.
Justice MARQUEZ concurs in part and concurs in the judgment, and Justice COATS joins in the concurrence in part and the concurrence in the judgment.
Justice EID does not participate.

. The report consists of seven short paragraphs spanning one and one-quarter pages, which describe inspections performed by City of Greeley employees from December 12, 2007 through December 17, 2007 involving the spill and subsequent clean up. It has no heading, no date, no *459signature, no indication of the author or intended recipient, and no letterhead or other indication that it was from the City of Greeley. In addition, there are two Wal-Mart stores in Greeley; the report did not specify which Wal-Mart it concerned.


. In fact, the court gave Wal-Mart the opportunity to clarify whether it sought any form of relief. It asked, "And your motion is to what, strike the testimony?" Wal-Mart did not answer the question, but rather continued to argue that Averyt's use of the Greeley report was inappropriate.


. Rule 34 governs the production of documents by one party upon request of another party.


. By holding that a party need not automatically disclose public documents under Rule 26(a)(1), we do not foreclose the possibility that a party could obtain in discovery information about another party's knowledge or possession of a public document, such as by interrogatory or deposition.


. The trial court ultimately reduced the non-economic damages award to $366,250-the statutory cap for non-economic damages.